Citation Nr: 0305112	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  02-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for schizotypal personality 
disorder and obsessive compulsive disorder.

(The issue of entitlement to service connection for tinnitus 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978 and from October 1982 to June 1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The Board has determined that additional development on the 
issue of entitlement to service connection for tinnitus is 
necessary.  As such, the Board will be undertaking 
evidentiary development with regard to that issue.  When the 
additional development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the issue of 
entitlement to service connection for tinnitus.

The veteran presented videoconference hearing testimony 
before the undersigned Veterans Law Judge in December 2002.  
A transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran was diagnosed with a personality disorder 
during service.

3.  The veteran was diagnosed with obsessive compulsive 
disorder over 15 years following service.

4.  There is no probative evidence linking the obsessive 
compulsive disorder to service.  


CONCLUSIONS OF LAW

1.  Schizotypal personality disorder is not a disease within 
the meaning of applicable legislation for disability 
compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 4.9 (2002).  

2.  Obsessive compulsive disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

There is no evidence of any psychiatric evaluation or 
treatment during the veteran's first period of service from 
1974 to 1978.  At discharge from service, the psychiatric 
evaluation was normal.  During the veteran's second period of 
service he was processed for a hardship discharge beginning 
in May 1984.    His wife had returned to the Continental 
United States because she could not adapt while overseas.  
The veteran was hospitalized for five days in May 1984 based 
on a self referral and was given a battery of psychological 
tests during the hospitalization.  The final diagnosis was 
schizotypal personality disorder.  At his discharge 
examination, the veteran reported that he had depression or 
excessive worry, and nervous trouble.  The physician's 
summary notes there was a history of excessive 
worry/nervousness since April 1984 due to family problems.  
The psychiatric evaluation was normal.  The veteran was 
discharged in June 1984 under authority of AFR 39-10 (related 
to administrative separation of airmen) due to a condition 
that interfered with military service that was not a 
disability-personality disorder.

In December 2000 and February 2001, a private physician 
indicated he first saw the veteran in November 1995 and 
diagnosed him with adjustment disorder with mixed emotional 
features and obsessive-compulsive personality features.  The 
veteran was being treated for mixed anxiety and depression 
with significant obsessive compulsive features.  There were 
also elements of social anxiety disorder.

The veteran received a VA mental disorders examination in 
September 2001.  The claims file was reviewed.  The diagnosis 
was obsessive compulsive disorder.  The veteran claimed he 
was first treated for his problems in service.  The examiner 
commented that there was a description of a psychiatric 
condition that led to a diagnosis of schizotypal personality 
disorder.  The examiner noted that the veteran reported that 
his symptoms had been problematic to him since before he was 
treated but there was no evidence of that in the record 
although it could not be ruled out.

The veteran presented videoconference hearing testimony 
before the undersigned in December 2002.  The veteran 
testified that he first had a mental problem while he was 
stationed in England.  He indicated he was diagnosed with a 
behavior disorder and that he did not have personality 
problems prior to service.  

Analysis

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  The VCAA is liberalizing and 
is therefore applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
February 2002 statement of the case.  The statement of the 
case provided the veteran with a summary of the evidence in 
the record used for the determination.  Additionally, letters 
to the veteran in February 2001 and April 2001 advised him of 
the type of evidence to support his claim.  Therefore, the 
veteran was advised of the evidence necessary to substantiate 
his claim.  The February 2001 and April 2001 VA letters also 
advised the veteran that VA would assist him with his claim 
and to identify evidence to support his claim.  He was also 
advised of the evidence that he was responsible for 
obtaining.  The veteran has identified private treatment 
providers and records from these providers has been obtained.  
The veteran has received a VA examination and the service 
medical records have been obtained.  The veteran has not 
identified additional relevant evidence of probative value 
which has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Personality disorders are not diseases or injuries for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2002).  

During the veteran's second period of service, he was 
diagnosed with schizotypal personality disorder.  Such a 
disorder is a personality disorder.  Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed.) (DSM-IV).  
The veteran was discharged due to this.  However, personality 
disorders are not a disease or injury for which service 
connection can be established.  Therefore, while the 
schizotypal personality disorder was first diagnosed in 
service, service connection cannot be established.  38 C.F.R. 
§§ 3.303(c), 4.9 (2002). 

The evidence of record shows that the veteran was diagnosed 
in 1995 with adjustment disorder with mixed emotional 
features and obsessive compulsive personality features by a 
private clinician.  This was over 10 years following his 
discharge from service.  As noted, personality disorders are 
not diseases for which service connection can be established.  
The veteran has also been noted with mixed anxiety and 
depression with significant compulsive features.  In 
September 2001 he was diagnosed with obsessive compulsive 
disorder at his VA examination.  The veteran testified that 
he first had a mental problem in service and he reported at 
the VA examination that his symptoms had been problematic 
since before he was treated in service.  The evidence of 
record does show that he was first diagnosed with a 
personality disorder in service.  However, the diagnosis of 
obsessive 


compulsive disorder is a different diagnosis from the 
personality disorder diagnosis that was established during 
service.  DSM-IV.  While the veteran essentially claims that 
his symptoms have been present since service, the examiner 
indicated although it could not be ruled out, the veteran's 
assertion was problematic since there was no evidence of 
this.  As noted, the veteran was diagnosed with a personality 
disorder which is not a disease or injury for VA disability 
compensation purposes.  This inservice diagnosis is very 
probative since it was based on 5 days of hospital 
observation and included psychological testing.  The evidence 
does not show that the veteran's current diagnosis of 
obsessive compulsive disorder is related to service or the 
personality disorder diagnosed in service.  Rather, the 
evidence shows that his current obsessive compulsive disorder 
diagnosis was established over 15 years following service.  
The veteran has responsibility of presenting and supporting a 
claim.  See 38 U.S.C.A. § 5107 (West 2002).  However, he has 
not met this responsibility to show that his current 
psychiatric diagnosis is related to service.  38 C.F.R. 
§ 3.303 (2002).

To the extent that the veteran has a personality disorder, 
personality disorders are not diseases or injuries within the 
meaning of 38 C.F.R. §§ 3.303(c), 4.9.  Consequently, the 
claim of entitlement to service connection for a personality 
disorder must be denied.  Beno v. Principi, 3 Vet. App. 434 
(1992).  

Further, the preponderance of the evidence is against the 
veteran's claim for service connection for obsessive 
compulsive disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002). 




ORDER

Entitlement to service connection for schizotypal personality 
disorder is denied.  


Entitlement to service connection for obsessive compulsive 
disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

